Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Note: 	It is noted that claims 16-20 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.


1-10. (Canceled)

11. (Currently Amended) An asbestos-free friction material in a vehicle braking element, the vehicle braking element comprising a heat-pressed block of the asbestos-free friction material glued to a metal support, the asbestos-free friction material comprising:
	inorganic and/or organic and/or metallic fibers consisting of between 15 - 30 percent of the total volume of the asbestos-free friction material;
	at least one organic thermosetting binder, wherein the at least one organic thermosetting binder is one or a combination of a phenolic resin, a melamine resin and an epoxy resin, wherein the at least one organic thermosetting binder optionally comprises an inorganic binder;
	the at least one organic thermosetting binder being between 2 - 50 percent of the total volume of the asbestos-free friction material;

	at least one filler or abrasive,
	wherein the at least one friction modifier may include the at least one filler,
	wherein the carbonaceous material is constituted in part by a microstructure in flakes or scales of micrometric planar dimensions and of nanometric thickness consisting of substantially pure graphene mono- or multilayers, in which the total amount of substantially pure graphene present is between 0.1 and 12% by volume of the total volume of the asbestos-free friction material, and wherein the substantially pure graphene is present in the form of a solid semi-finished product in which the entire amount of substantially pure graphene had been initially mixed with at least a part of the at least one organic thermosetting binder in a hot blending step between a set of hot rollers at a temperature lower than the thermosetting binder, but higher than the melting temperature of the at least one organic thermosetting binder to create a fluid state for enabling the substantially pure graphene to be mixed with the at least one organic thermosetting binder which had then been cooled to form a solid semi-finished product that was ground and sieved into a powder form having a particle distribution between 5 and 500 microns prior to mixing with the remaining components of the asbestos-free friction material and in which the substantially pure graphene had been evenly dispersed within a matrix formed by part of the at least one organic thermosetting binder and in which the substantially pure graphene consists of carbon having a weight percentage of greater than 98 percent, oxygen having a weight percentage of less than 0.6 percent, and sulfur having a weight percentage of less than 0.2 percent, wherein the asbestos-free friction material is free of graphite and wherein the asbestos-free friction material has been heat pressed into the block under pressure for adhesion to the metal support of  the braking element.

12. (Currently Amended) The asbestos-free friction material according to claim 11, wherein
the carbonaceous material consists at least in part of substantially pure graphene flakes or
scales having lateral dimensions of between 1 and 50 microns and a thickness of between
0.142 nm and 40 nm, evenly dispersed within the matrix formed by the at least one organic thermosetting binder.

13. (Currently Amended) The asbestos-free friction material according to claim 11, wherein
the carbonaceous material consists at least in part of substantially pure graphene flakes or
scales having lateral dimensions smaller than 10 microns and a thickness smaller than 4
nm, evenly dispersed within the matrix formed by the at least one organic thermosetting binder.

14. (Canceled)

15. (Previously Presented) The asbestos-free friction material according to claim 11, wherein
the asbestos-free friction material is free of copper or copper alloys and/or fibers of copper
or copper alloys.

16. (Withdrawn Currently Amended) A method for making a block or layer of asbestos-
free friction material comprising:
	mixing respective component materials of the asbestos-free friction material comprising:
		

		
		
		inorganic and/or organic and/or metallic fibers consisting of between 15 – 30
		 percent of the total volume of the asbestos-free friction material;
	at least one organic thermosetting binder, wherein the at least one organic 
thermosetting binder is one or a combination of a phenolic resin, a melamine resin and an epoxy resin, wherein the at least one organic thermosetting binder optionally comprises an inorganic binder;
the at least one organic thermosetting binder being between 2 - 50 percent of the total volume of the asbestos-free friction material;
at least one friction modifier or lubricant including a carbonaceous material; and
at least one filler or abrasive, wherein the at least one friction modifier may include the at least one filler;
	blending, together with one or more of said component materials, a carbonaceous material constituted by a microstructure in flakes or scales of micrometric planar dimensions and of nanometric thickness consisting of a substantially pure graphene monolayer or multilayers in an amount comprised between 0.1 and 12% by volume on the total volume of the entire asbestos-free friction material, 

	wherein the asbestos-free friction material is free of graphite, and wherein the substantially pure graphene consists of carbon with a weight percentage of greater than 98 percent, oxygen having a weight percentage of less than 0.6 percent, and sulfur having a weight percentage of less than 0.2 percent.

17. (Withdrawn Previously Presented) The method according to claim 16, wherein the
substantially pure graphene having has lateral dimensions of between 1 and 50 microns and a thickness of between 0.142 and 40 nm.

18. (Withdrawn Currently Amended) The method according to claim 16, further
comprising:
	[[-]] mixing together the component materials of the asbestos-free friction material in order to obtain a raw mixture; and
	[[-]] pressing the raw mixture under pressure in order to obtain a block or layer of asbestos-free friction material; the mixing step comprising:
		a) a first step of blending at high temperature and by a first mixer of a roller [[type]] that is open to atmospheric pressure, at least part of the at least one organic thermosetting binder and at least part of the substantially pure graphene, operating at a temperature lower than the polymerization temperature of the at least one organic thermosetting binder but greater than, or equal to, the softening temperature of the at least one organic thermosetting binder, in order to obtain a solid semi-finished product in the shape of chips or ribbon or sheet;
		b) a step of grinding the solid semi-finished product containing the substantially pure graphene in order to reduce the solid semi-finished product to a
powder; and
		c) a second blending step, wherein the powder obtained by grinding the solid semi-finished product is mixed with the remaining materials comprising the asbestos-free friction material.

19. (Withdrawn Currently Amended) A braking system including an element to be braked consisting of a disc or brake drum made of a cast iron or steel and at least one braking element consisting of a brake pad or brake shoe suitable to cooperate by means of friction with the element to be braked, wherein the braking element has a friction layer or block which is intended to cooperate with the element to be braked, which friction layer or block has been made of the asbestos-free friction material according to claim 11.

20. (Withdrawn Currently Amended) A braking system including an element to be braked consisting of a disc or brake drum made of a cast iron or steel and at least one braking element consisting of a brake pad or brake shoe suitable to cooperate by means of friction with the element to be braked, characterized in that the braking element has a friction layer or block which is intended to cooperate with the element to be braked, which friction layer or block has been made by the method of claim 16.



22. (Canceled)

23. (Previously Presented) The asbestos-free friction material according to claim 11, in which
the carbonaceous material includes substantially pure graphene in an amount between 1
and 5% by volume of the total volume of the asbestos-free friction material.


Authorization for this examiner’s amendment was given in a telephone interview with Pete Bilinski on 11/3/2021.












Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art l’Abee et al (US 2012/0217434), Yamamoto et al (US 2005/0004258), and Foley (US 2011/0210282) for the following reasons:

l’Abee et al discloses a composition comprising a thermoplastic polymer and a combination of insulative and conductive fillers, where the insulative fillers are a combination of glass fibers, i.e. inorganic fibers, talc, i.e. a filler, and zirconium oxide. The thermally conductive filler is disclosed as graphene and is present in the amount of 5 to 15 volume %. Claim 11 recites that the binder in the friction material composition is an organic thermosetting binder. The polymer disclosed by l’Abee is a thermoplastic polymer and not a thermosetting polymer and the reference does not disclose or suggest the thermosetting binders as recited in the present claims.

Yamamoto et al which discloses that zirconium oxide is a friction modifier. However, the reference does not disclose a friction material composition comprising a thermosetting binder, a friction modifier, a filler, and graphene as required by the present claims.

Foley discloses that graphene is a two dimensional conductive material in which one atom thick planar sheets of carbon atoms in either single or multilayers, and has an x and y dimension, of 1 nm to 100 microns and a thickness of approximately 0.7 to 2 nm and multilayers of graphene have a thickness of up to 10 nm. However, the 

In light of the above, it is clear that l’Abee et al, Yamamoto et al, and Foley, either alone or in combination do not disclose or suggest the friction material composition as recited in the present claims.

In light of the amendments to the claims, the 35 U.S.C. 112 rejections as set forth in the previous Office Action are hereby withdrawn.


In light of the above, the present claims are passed to issue.


Claims 11-13, 15, and 23 are allowable. Claims 16-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-V, as set forth in the Office action mailed on 7/22/2019, is hereby withdrawn and claims 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Thus, given that claims 16-20 recite the product limitations recited in claim 11, it is noted that present claims 16-20 are allowable over the “closest” prior art l’Abee et al, Yamamoto et al, and Foley for the same reasons set forth in Paragraph 1 above. Further, it is noted that there is no disclosure or suggestion in l’Abee et al, Yamamoto et al, and Foley of the claimed method of making the friction material compositions as recited in present claims 16-18, or the brake systems as recited in present claims 19-20.

In light of the above, it is clear that claims 16-20 are allowable over the “closest” prior art, and thus, the claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767